Citation Nr: 1712728	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  04-27 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left wrist disability.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to July 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2007, the Veteran testified before the undersigned Veterans Law Judge at the RO.  A transcript of that proceeding is of record.

While the issue of service connection for an acquired psychiatric disorder was on appeal, service connection for posttraumatic stress disorder with persistent depressive disorder was granted in a September 2016 rating decision.  An initial 100 percent rating for that disability was awarded, effective August 8, 2002.  As that action constitutes a complete grant of the benefits sought with respect to that issue, it is no longer before the Board.

The issue of service connection for a left wrist disability was before the Board in November 2007, October 2010, August 2012, and July 2015, when it was remanded for further evidentiary development.


FINDINGS OF FACT

A left wrist disability is not related to service and arthritis did not manifest within to a compensable degree within a year of discharge.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left wrist disability are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

VA's duty to notify has been satisfied through a notice letters dated October 2003 and March 2006, which fully addressed all notice elements.  Specifically, these letters informed the Veteran of what evidence was required to substantiate his claim for service connection, of the Veteran's and VA's respective duties for obtaining evidence, and the process by which disability ratings and effective dates are assigned.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records and reports identified by the Veteran related to the claim decided herein have also been obtained.

The Veteran has been afforded multiple VA examinations throughout the course of this appeal.  Indeed, such examinations were undertaken in February 2003, December 2008 and January 2009.  In August 2012, a VA examiner offered an opinion as to the etiology of the Veteran's left wrist disability.  The examiner supported that opinion with a thorough rationale and addressed conflicting medical evidence of record.  Given that the examiner offered a cogent opinion, which was supported by an in-depth rationale, the opinion is adequate for determining the service connection issue on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007). 

The Board also notes that substantial compliance with its past remand directive has been achieved.  See Stegall v. West, 11 Vet. App. 268 (1998).  To that end, outstanding treatment records have been achieved.  Further, as explained above, in August 2012, a VA examiner offered opinion as to the likelihood that the Veteran's current left wrist disability was related to service.  Moreover, the examiner addressed the other medical opinions of record.  As such, the Board concludes that substantial compliance with the past remand directives has been achieved.  See id.

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Merits

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).

The Veteran has been diagnosed with traumatic arthritis of the left wrist.  See February 2003 VA Examination Report.

In service, in September 1976, a left hand injury was recorded.  The Veteran was involved in an incident which caused a resultant bruise in the fourth and fifth metacarpophalangeal (MP) joints.  A contusion was also noted on the left hand.  X-rays showed no definitive fractures and there was swelling.  Further records from September 1976 showed contusion of the left hand.  Upon separation in May 1977, a Report of Medical Examination showed abnormal clinical evaluation of the upper extremities.  Abnormality of the digits of the left hand was noted.

Post-service treatment records from Dr. T.L.W. are of record.  A November 1980 record noted that the Veteran initially presented with ulnar subluxation.  There was an associated hand injury which was not felt to contribute to that particular deformity.  A December 1983 record notes that in September 1983 lumbar fell on the dorsum of the Veteran's left hand.  A November 1986 record notes that the Veteran fell from a ladder and injured his left hand.  It was noted that this injury caused traumatic aggravation of a previously existing condition.

A Worker's Compensation form from the Commonwealth of Virginia noted that the Veteran experienced a fracture of the left hand on May 1, 1980, following service. 

Regarding nexus, J.E.W., M.D., provided an opinion dated September 2003.  He stated "[the Veteran] suffers from degenerative disc disease and chronic arthritis from a wrist injury in service."  This opinion, however, offers absolutely no rationale for the conclusion that chronic arthritis is a result of an in-service wrist injury.  Thus, that opinion is of no probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the factually accurate, fully articulated, sound reasoning for the conclusion contributes probative value to a medical opinion).

Over the course of the appeal, T.L.W., M.D., has offered multiple statements.  In November 2004, he stated that "reportedly [the Veteran's] instability [of the fourth and fifth carpal joints of his left hand] dated back to an injury he sustained while on active duty in the Army during basic training."  In October 2005, he stated that service treatment records showed swelling around the fourth and fifth metacarpal bones (and that those bones connect to the wrist).  He further explained "[a]lthough there was no fracture by x-ray, clearly there was a significant injury to the hand that may have caused the metacarpals to sag out of alignment with adjacent hand bones."  (Emphasis added).  Later, in May 2015, he stated "[m]y treatment of [the Veteran] was directed at the instability of his carpometacarpal joints in 1987.  The injuries causing that instability are unknown.  [The Veteran] is of the opinion that the injuries occurred while on active duty and [VA] is of the apparent opinion that they occurred after discharge."  He explained that X-rays at the time of discharge would conclusively establish whether or not carpometacarpal joints were normal at the time of discharge.  These opinions are also of no probative value.  The 2004 statement offers no opinion.  Rather, Dr. T.L.W. merely states that "reportedly" the instability began in service.  Further, while Dr. T.L.W. initially stated that the Veteran may have experienced an in-service injury that would have caused the metacarpals to sag out of alignment with the adjacent hand bones, such a statement is speculative and of no probative value.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  Further, in 2015, he explained that the injuries that caused instability of the Veteran's carpometacarpal joints (which he treated in 1987) were unknown.  As Dr. T.L.W. himself concluded that the cause is unknown, he did not conclude that the Veteran's left wrist disability is related to service.  For those reasons, Dr. T.L.W.'s opinions are of no probative value.

In November 2016, an opinion from D.D.D., Ph.D., M.D., is also of record.  He stated that he received the Veteran's service treatment records and other treatment records.  He explained that Dr. T.L.W. treated the Veteran in May 1979 due to a box landing on the Veteran's left hand and wrist.  A note from November 1980 stated that Dr. T.L.W. did not believe that the post-service box injury cause the Veteran's hand and finger deformities.  Instead, per Dr. D.D.D., Dr. T.L.W. concluded that the Veteran's left hand injury was the result of the September 1976 in-service hand injury.  He then stated "[a]fter reviewing the military records, it is my opinion, and that of Dr. Perry as I have learned that his records show that this injury occurred and [sic] during his military service."

The opinion of Dr. D.D.D. is of no probative value for several reasons.  First, he offered no rationale to support his opinion.  Indeed, other than to say that he agreed with Dr. T.L.W., he offered no explanation as to why the current left wrist disability is related to service.  Second, Dr. D.D.D. relies on the fact that Dr. T.L.W. purportedly felt that the Veteran's hand injury was the result of the in-service injury in September 1976.  As discussed above, however, Dr. T.L.W. concluded that it was unknown what the cause of the Veteran's left wrist disability was.  As no rationale was supplied and his characterization of Dr. T.L.W's opinion is not in accord with the record, see 2015 Opinion of Dr. T.L.W., the Board concludes that Dr. D.D.D.'s opinion is of no probative value.

The Board also acknowledges the December 2008 VA examiner's opinion.  This opinion, however, is also speculative and the examiner offers no direct opinion as to the etiology of the Veteran's left wrist disability.  As such, it will not be relied upon in determining whether service connection is warranted.

As noted in the Board's August 2012 remand, an opinion was provided by the January 2009 VA examiner.  However, that opinion did not address whether the Veteran's left wrist disability was related to the in-service hand injury, it is not probative as to the issue of service connection.  As such, that opinion will not be discussed further.

The January 2009 VA examiner provided an addendum opinion in August 2012.  He opined that it was less likely than not that any left wrist disability was related to service.  As rationale, the examiner stated that the service treatment records are very clear as to the locations and types of injuries to the left hand and wrist during service.  Indeed, service treatment records do not reflect any wrist problems other than a contusion.  The examiner explained that the condition that had residuals was related to the fingers, for which the Veteran is already service connected.  Further, the examiner explained that the Veteran had significant post-service injuries to the left wrist.  The examiner also noted that wrist symptoms began post-service following the post-service injuries and that is when Dr. T.L.W. became involved in the Veteran's care.  Finally, the examiner noted that Dr. T.L.W.'s initial opinions did not reflect review of the Veteran's complete medical records and did not take account of the Veteran's post-service left wrist injuries.  Thus, the examiner concluded that Dr. T.L.W.'s opinions were speculative.

The Board finds this opinion probative.  See Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (Board charged with assessing the probative value of all evidence of record).  The examiner considered the relevant service and post-service treatment records.  Likewise, the examiner offered a robust rationale to support his clearly-stated conclusion.  The examiner explained that the Veteran's service treatment records were clear that the in-service injury impacted the Veteran's fingers, not his wrist.  Indeed, while a contusion was noted in service, the examiner explained that the only residuals were related to the Veteran's fingers, not his wrist.  The examiner also highlighted the fact that the Veteran experienced several significant injuries to the left wrist following service.  Given the examiner's clear opinion, which is supported by a thorough explanation of the evidence, the Board finds that opinion highly probative.

To the extent that the Veteran himself asserts that his current left wrist disability is related to service, that assertion is not probative.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether left wrist arthritis was caused by an in-service injury, falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4.

Thus, a preponderance of the evidence is against the claim.  The most probative evidence is the August 2012 addendum opinion.  The other opinions of record, as discussed above, are not probative.  As discussed above, the August 2012 addendum opinion is highly probative.  As the addendum opinion is not countered by any other competent and probative opinion, the weight of the evidence is against the Veteran's claim.  The benefit-of-the doubt doctrine is not for application and the claim must be denied.

Finally, with respect to 38 C.F.R. § 3.307, while the evidence reflects a diagnosis of arthritis, there is no evidence that arthritis manifest to a compensable degree within one year of the Veteran's separation of service.  Indeed, post-service treatment records do not reflect an arthritis diagnosis within a year of service.  As such, service connection for arthritis on a presumptive basis is not warranted.


ORDER

Service connection for a left wrist disability is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


